DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: compounds listed in paragraph [0048], [0055], and [0056] are exceptionally blurry and are not legible. 
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims 1 and 2 each recite limitations “…and the P-type charge generation layer are stacked in such direction for the N-type charge generation layer to face the anode and the P-type charge generation layer to face the cathode,…” in the claims. This limitation is indefinite as it is unclear what is meant by ‘facing the cathode’. Layers do not have a ‘face’ or any part that would be considered a front or back and therefore it is unclear what this limitation is intended to require. For the purpose of examination the claims will be interpreted to require that the N-type charge generation layer is positioned between the anode and the P-type charge generation layer.

Claim 1 recites the limitation “X is NR5, CR6, S, O, or Se”.  However, the selection of any of these except for CR6 would result in the formation of a positive onium species that would not be a particularly stable species and the charge is not indicated in the structure. It is unclear what is meant by the inclusion of NR5, S, O and Se in this position as the resulting species appear to be unstable species. 

Claim 2 recites the limitation “the compound of formula 1 is a compound represented by the following formulae wherein Ph is a phenyl group:” and then lists several structures. These structures are of low image resolution and are illegible and therefore this claim is indefinite in regards to what the compound of formula 1 is. As noted above herein, the same structures are listed in the specification with poor image resolution and are similarly illegible. For the purpose of examination, the claim will be interpreted to include any of the structures from paragraph [0055] of the PG Pub of the instant application (US 2019/0207123). 

Claim 2 recites the limitation “comprises a compound of formula 1” but does not include any structure for the formula 1. For the purpose of examination, the claim will be interpreted to read “comprises a compound represented by the following formulae wherein Ph is a phenyl group:”. 

Claims 3-16 depend from claims 1 or 2 and are rejected for the same reasons. 


Claims 4 and 11 recite the limitation “the compound represented by Formula 2 is a compound represented by the following formulae:” and then lists several structures. These structures are of low image resolution and are illegible and therefore this claim is indefinite in regards to what the compound of formula 1 is. As noted above herein, the same structures are listed in the specification with poor image resolution and are similarly illegible. For the purpose of examination, the claim will be interpreted to include any of the structures from paragraph [0061] of the PG Pub of the instant application (US 2019/0207123).

Claims 5 and 12 recite the limitation “the compound represented by Formula 2 is a compound represented by the following formulae:” and then lists several structures. These structures are of low image resolution and are illegible and therefore this claim is indefinite in regards to what the For the purpose of examination, the claim will be interpreted to include any of the structures from paragraph [0062] of the PG Pub of the instant application (US 2019/0207123).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 12 require specific structures for a compound of formula 3. However, none of the compounds specifically recited in claims 5 and 12 are within the bounds of Formula 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-4, and 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 20160043327) (Yoo) in view of Marks et al (US RE44304) (Marks).

In reference to claim 1, Yoo teaches an organic light emitting display device comprising at least two light emitting parts each having a light emitting layer and an electron transport layer and at least one charge generation layer between the light emitting parks wherein the charge generation layer includes a compound including a core having nitrogen atom and a substituent for enhancing electron mobility or adjusting carrier mobility (Yoo [0014]). Yoo further teaches that the electrodes are an anode and a cathode (Yoo [0059]). Yoo further teaches that the charge generation layer is formed of an N-type charge generation layer and a P-type charge generation layer and that the N-type layer is between the anode and the P-type layer (see e.g. Yoo Fig 1 below). 

    PNG
    media_image1.png
    355
    321
    media_image1.png
    Greyscale


Yoo further teaches that the N-type charge generation layer includes a compound of formula 1 as shown below (Yoo [0074]), e.g. compound NC02 as shown below (Yoo [0086]). 


    PNG
    media_image2.png
    87
    243
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    113
    257
    media_image3.png
    Greyscale


Given that Yoo discloses the device structure that encompasses the presently claimed device, including wherein the device comprises an N-type and P-type charge generation layer between two light emitting parts and the n –type charge generation layer includes a compound NC02, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Yoo and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Yoo further teaches that the P-type charge generation layer comprises a p-doped organic material that includes known materials (Yoo [0088]).  Yoo does not expressly teach that the material is a compound of chemical formula 2 or 3 as instantly claimed. 

With respect to the difference, Marks teaches a compound of formula I or I‘ as shown below, (Marks Col 12 line 5; Col 13) that has p-type semiconductor activity (Marks Col 70, lines 50-52) and is useful in organic light emitting diodes (Marks Col 70, lines 61-62) and offers processing advantages to other materials due to their ease of solution processing (Marks Col 70, lines 57-53) 

    PNG
    media_image4.png
    144
    293
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    135
    248
    media_image5.png
    Greyscale

for example, wherein in the formula I is the formula I’ as shown above (Marks Col 13); Ra and Ra’ are each H; Rb and Rb’ are each Y-Rf, Y is a covalent bond; Rf is –(L)r-Rg; r is 0; Rg is C6 halo aryl (fluoro-phenyl); Rc and Rc’ are each CN (Marks Col 12-13). 

Marks discloses the compound of formula I that encompasses the presently claimed compound of chemical formula 1, including wherein in the formula I is the formula I’ as shown above; Ra and Ra’ are each H; Rb and Rb’ are each phenyl (i.e. Y-Rf, Y is a covalent bond; Rf is –(L)r-Rg; r is 0; Rg is C6 aryl substituted with fluorine, Rc and Rc’ are each CN. Each of the disclosed substituents forming the Markush groups of Marks are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula I’.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for formula I’ to provide the compound described above, which is both disclosed by Marks and encompassed within the scope of the present claims and thereby arrive at the claimed compound.



In light of the motivation of using the p-type material of Marks as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the p-type material as described by Marks as the p-type charge generating layer material of Yoo in order to prepare an organic light emitting diode with easy solution processing, and thereby arrive at the claimed invention. 
For Claim 1: Reads on the claimed device structure wherein NC02 is a compound of formula 1 wherein L1 is naphthalenylene, L2 is hydrogen, X is CR6, R6 is hydrogen, R1, R2, R3 and R4 are each hydrogen and the compound of Marks formula 1’ is a compound of formula 2 wherein Z1b and Z2b are each C(CN)2, R1b and R4b are each hydrogen, R3b and R6 b are each fluorophenyl, and R5b and R2b are each CN. 
For Claim 3: Reads on wherein substituents are optionally not present. 
For Claim 4: Reads on the first compound. 
For Claim 8: Reads where the p-type charge generation layer includes the compound of formula 2 alone. 

In reference to claim 6, Yoo in view of Marks teaches the device as described above for claim 1. Yoo further teaches that the n-type charge generation layer can further comprise an n-type dopant including an alkali metal, an alkali earth metal at 1 to 8% (Yoo [0073] [0079] [0169]). It would have been obvious to the ordinarily skilled artisan to have selected this taught feature for inclusion in a device in light of the teaching of Yoo in view of Marks and thereby arrived at the claimed layer. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Yoo further teaches that the p-type charge generation layer can include a mixture of materials, i.e. a host and a dopant (Yoo [0088]). Yoo does not expressly teach that the host and dopant are each compounds of formula 2 or 3. 

Marks teaches that semiconducting materials incorporating “one or more compounds” can exhibit p-type semiconducting activity. It would have been obvious to have used a mixture of materials of Marks as described above in the p-type charge generating layer of Yoo in order to have arrived at the instantly claimed invention, in the absence of unexpected results, in order to provide a material with p-type semiconducting activity. 

Yoo in view of Marks does not expressly require that the mixture be of a second compound of 0.1 wt % to 40 wt% as instantly claimed. However, the examples demonstrated of a mixture of materials for use in the P-type charge generating layer are included at, e.g., 10% (Yoo [0215]).  It would have been obvious to the ordinarily skilled artisan to have selected an exemplified value for the ratio of the mixture and therefore arrived at the instantly claimed device. 

In reference to claim 7, Yoo in view of Marks teaches the device as described above for claim 1 and exemplifies devices with a total thickness of 4405 Å and wherein the P-type charge .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 20160043327) (Yoo) in view of Marks et al (US RE44304) (Marks) and further in view of Jung et al (US 2014/0117337).

In reference to claim 9, Yoo in view of Marks teaches the device as described above for claim 1. Yoo in view of Marks does not expressly teach that the LUMO energy levels of the materials of formula 2 and 3 are as claimed. 

With respect to the difference, Jung teaches a light emitting device including a p-type and n-type charge generating layer between two light emitting stacks analogous to that described by Yoo in view of Marks (Jung [0041]-[0060]).  Jung further teaches that the material for the n-type and p-type charge generating layers preferably have LUMO energies of -3.0 to -2.0 eV (Jung [0054]) and -6.6 eV to -4.6 eV (Jung [0069]) respectively corresponding with a preferred difference between the LUMO values of 1.6 eV to 4.6 eV. Jung further teaches that devices as described therein have reduced driving voltage and decreased power consumption (Jung [0097]).  



As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 20160043327) (Yoo) in view of Kim (US 2017/0294587) (Kim) and further in view of Marks et al (US RE44304) (Marks).

In reference to claims 2, 10-11, and 15, Yoo teaches an organic light emitting display device comprising at least two light emitting parts each having a light emitting layer and an electron transport layer and at least one charge generation layer between the light emitting parks wherein the charge generation layer includes a compound including a core having nitrogen atom and a substituent for enhancing electron mobility or adjusting carrier mobility (Yoo [0014]). Yoo further teaches that the electrodes are an anode and a cathode (Yoo [0059]). Yoo further teaches that the charge generation layer is formed of an N-type charge generation layer and a P-type charge generation 

    PNG
    media_image1.png
    355
    321
    media_image1.png
    Greyscale


Yoo further teaches that the N-type charge generation layer includes a compound of formula 1 as shown below (Yoo [0074]), 


    PNG
    media_image2.png
    87
    243
    media_image2.png
    Greyscale
 

for example wherein in the formula 1, Ar1 is a phenathrolenyl group, Ar3 is hydrogen, L1 and L2 are each a direct bond, L3 is naphthalenylene and Ar2 is a substituted or unsubstituted aryl or heteroaryl group having 3 to 60 carbon atoms (Yoo [0075]). 



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of chemical formula 1 to provide the compound described above, which is both disclosed by Yoo and encompassed within the scope of the present claims and thereby arrive at the claimed material.

Yoo does not expressly teach that the substituted or unsubstituted aryl or heteroaryl group having 3 to 60 carbon atoms is one of the groups specifically claimed but teaches several options including substituted or unsubstituted fluorenyl, dibenzofuranyl dibenzothiophenyl etc. (Yoo [0076]). 

With respect to the difference, Kim teaches in analogous art, organic electronic device comprising n-type and p-type charge generation layers. Kim further teaches various possible aryl and heteroaryl groups including naphthobenzofuran, naphthobenzothiophene, naphthobenzosilole, benzofluorene as alternatives to fluorenyl, dibenzofuranyl, dibenzothiophenyl etc. 

The substitution of the naphthobenzofuran, naphthobenzothiophene, naphthobenzosilole, benzofluorene of Kim for the dibenzofuranyl, dibenzothiophenyl, fluorenyl etc of Yoo, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of providing an n-type charge generation material. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	 

Furthermore, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.”

Given that Yoo discloses the device structure that encompasses the presently claimed device, including wherein the device comprises an N-type and P-type charge generation layer between two light emitting parts and the n –type charge generation layer includes a compound NC02, it therefore would have been obvious to one of ordinary skill in the art before the effective filing 

Yoo further teaches that the P-type charge generation layer comprises a p-doped organic material that includes known materials (Yoo [0088]).  Yoo does not expressly teach that the material is a compound of chemical formula 2 or 3 as instantly claimed. 

With respect to the difference, Marks teaches a compound of formula I or I‘ as shown below, (Marks Col 12 line 5; Col 13) that has p-type semiconductor activity (Marks Col 70, lines 50-52) and is useful in organic light emitting diodes (Marks Col 70, lines 61-62) and offers processing advantages to other materials due to their ease of solution processing (Marks Col 70, lines 57-53) 

    PNG
    media_image4.png
    144
    293
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    135
    248
    media_image5.png
    Greyscale

for example, wherein in the formula I is the formula I’ as shown above (Marks Col 13); Ra and Ra’ are each H; Rb and Rb’ are each Y-Rf, Y is a covalent bond; Rf is –(L)r-Rg; r is 0; Rg is C6 halo aryl (fluoro-phenyl); Rc and Rc’ are each CN (Marks Col 12-13). 

a and Ra’ are each H; Rb and Rb’ are each phenyl (i.e. Y-Rf, Y is a covalent bond; Rf is –(L)r-Rg; r is 0; Rg is C6 aryl substituted with fluorine, Rc and Rc’ are each CN. Each of the disclosed substituents forming the Markush groups of Marks are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula I’.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for formula I’ to provide the compound described above, which is both disclosed by Marks and encompassed within the scope of the present claims and thereby arrive at the claimed compound.

Marks teaches that this compound has p-type semiconductor activity (Marks Col 70, lines 50-52) and is useful in organic light emitting diodes (Marks Col 70, lines 61-62) and offers processing advantages to other materials due to their ease of solution processing (Marks Col 70, lines 57-53). 

In light of the motivation of using the p-type material of Marks as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the p-type material as described by Marks as the p-type charge 
For Claim 2: Reads the claimed device structure and wherein the material of Yoo is materials such as 
    PNG
    media_image6.png
    128
    634
    media_image6.png
    Greyscale
 and the compound of Marks formula 1’ is a compound of formula 2 wherein Z1b and Z2b are each C(CN)2, R1b and R4b are each hydrogen, R3b and R6 b are each fluorophenyl, and R5b and R2b are each CN. 
For Claim 10: Reads on wherein substituents are optionally not present. 
For Claim 11: Reads on the first compound. 
For Claim 15: Reads where the p-type charge generation layer includes the compound of formula 2 alone. 

In reference to claim 13, Yoo in view of Kim and Marks teaches the device as described above for claim 1. Yoo further teaches that the n-type charge generation layer can further comprise an n-type dopant including an alkali metal, an alkali earth metal at 1 to 8% (Yoo [0073] [0079] [0169]). It would have been obvious to the ordinarily skilled artisan to have selected this taught feature for inclusion in a device in light of the teaching of Yoo in view of Kim and Marks and thereby arrived at the claimed layer. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Yoo further teaches that the p-type charge generation layer can include a mixture of materials, i.e. a host and a dopant (Yoo [0088]). Yoo does not expressly teach that the host and dopant are each compounds of formula 2 or 3. 

Marks teaches that semiconducting materials incorporating “one or more compounds” can exhibit p-type semiconducting activity. It would have been obvious to have used a mixture of materials of Marks as described above in the p-type charge generating layer of Yoo in order to have arrived at the instantly claimed invention, in the absence of unexpected results, in order to provide a material with p-type semiconducting activity. 

Yoo in view of Kim and Marks does not expressly require that the mixture be of a second compound of 0.1 wt % to 40 wt% as instantly claimed. However, the examples demonstrated of a mixture of materials for use in the P-type charge generating layer are included at, e.g., 10% (Yoo [0215]).  It would have been obvious to the ordinarily skilled artisan to have selected an exemplified value for the ratio of the mixture and therefore arrived at the instantly claimed device. 

In reference to claim 14, Yoo in view of Kim and Marks teaches the device as described above for claim 1 and exemplifies devices with a total thickness of 4405 Å and wherein the P-type charge generation layer is 200 Å and the N-type charge generation layer is 100 Å (see device examples Yoo [0209]-[0227]) which corresponds to 4.5% and 2.3% for the p-type and n-type charge generating layers, respectively which is within the claimed ranges. It would have been obvious to have selected the exemplified device layer sizes or similar layer sizes that would have resulted in a device within the claimed range, in the absence of unexpected results.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 20160043327) (Yoo) in view of Kim (US 2017/0294587) (Kim) and Marks et al (US RE44304) (Marks) and further in view of Jung et al (US 2014/0117337).

In reference to claim 16, Yoo in view of Kim and Marks teaches the device as described above for claim 2. Yoo in view of Kim and Marks does not expressly teach that the LUMO energy levels of the materials of formula 2 and 3 are as claimed. 

With respect to the difference, Jung teaches a light emitting device including a p-type and n-type charge generating layer between two light emitting stacks analogous to that described by Yoo in view of Marks (Jung [0041]-[0060]).  Jung further teaches that the material for the n-type and p-type charge generating layers preferably have LUMO energies of -3.0 to -2.0 eV (Jung [0054]) and -6.6 eV to -4.6 eV (Jung [0069]) respectively corresponding with a preferred difference between the LUMO values of 1.6 eV to 4.6 eV. Jung further teaches that devices as described therein have reduced driving voltage and decreased power consumption (Jung [0097]).  

In light of the motivation of using the preferred LUMO levels of Jung as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the preferred LUMO levels as described by Jung in order to provide a device with reduced driving voltage and decreased power consumption and thereby arrive at the claimed invention. 

prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/Sean M DeGuire/Examiner, Art Unit 1786